Citation Nr: 0720324	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO. 05-28 583A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral 
sensorineural hearing loss.

2. Entitlement to service connection for bilateral 
sensorineural hearing loss, including as secondary to the 
service-connected tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel



INTRODUCTION

The veteran had active service from November 1940 until 
September 1945 and from January 1947 until October 1962.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas. In June 2007, the Board 
granted the veteran's motion to advance this case on the 
Board's docket due to his advanced age.


FINDINGS OF FACT

1. The February 1998 rating decision denying the veteran's 
application to reopen a claim for entitlement to service 
connection for bilateral sensorineural hearing loss is final.

2. The evidence associated with the claims file subsequent to 
the February 1998 rating decision relates to an unestablished 
fact necessary to substantiate the claim for entitlement to 
service connection for hearing loss and raises a reasonable 
possibility of substantiating the claim.

3. Bilateral sensorineural hearing loss was not incurred in 
or aggravated by active military duty.


CONCLUSIONS OF LAW

1. Evidence received since the final February 1998 rating 
decision is new and material, and the veteran's claim for 
that benefit is reopened. 38 U.S.C.A. §§ 5103, 5103A, 5104, 
5107, 5108, 7105 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.104(a), 3.156, 3.159, 20.1103 (2006).

2. The criteria for a grant of service connection for 
bilateral sensorineural hearing loss have not been met. 
38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

The veteran seeks service connection for bilateral 
sensorineural hearing loss. A claim for service connection 
for hearing loss was previously considered and denied by the 
RO in a rating decisions dated in April 1984, April 1985, and 
December 1985. In May 1986, the Board denied the claim. The 
veteran did not appeal the May 1986 Board decision and 
therefore it is final. 38 C.F.R. § 20.1104. Subsequently, the 
veteran sought to reopen his claim for service connection for 
hearing loss and the RO denied the claim to reopen in rating 
decisions dated in March 1996, October 1997, and February 
1998. The veteran did not appeal these decisions and as such 
the February 1998 rating decision is final. 38 U.S.C.A. 
§§ 5104, 7105; 38 C.F.R. § 20.1103.

The Board is required to consider de novo whether new and 
material evidence has been received to reopen a claim. See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir.1996). Absent the 
submission of evidence that is sufficient to reopen the 
claim, the Board's analysis must cease. Barnett, 83 F.3d at 
1383; Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis 
v. Brown, 4 Vet. App. 239, 244 (1993). The Board may not then 
proceed to review the issue of whether the duty to assist has 
been fulfilled, or undertake an examination of the merits of 
the claim. The Board will therefore undertake a de novo 
review of the new and material evidence issue.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims held that when a 
claimant seeks to reopen a previously denied claim, VA must 
examine the bases for the denial in the prior decision and 
advise the claimant what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial. The Board finds the evidence associated with 
the claims file is sufficient to reopen the claim and as such 
finds that a deficiency in notice, if any, does not inure to 
the veteran's prejudice.

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156. When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material." Under 
38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers. Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992). In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material. If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999). If it is 
determined that new and material evidence has been submitted, 
the claim must be reopened. The VA may then proceed to the 
merits of the claim on the basis of all of the evidence of 
record.

At that time of the February 1998 rating decision the 
evidence of record consisted of service medical records, VA 
outpatient treatment records and private medical records. 
Subsequently, the veteran submitted additional VA outpatient 
treatment records and underwent VA examinations.

The evidence submitted subsequent to the February 1998 rating 
decision is new, in that it was not previously of record. The 
newly submitted evidence is also material. The February 1998 
rating decision denied the claim on the basis that no new and 
material evidence had been submitted since the final May 1986 
Board decision. The May 1986 Board decision had denied the 
claim because there was no evidence of a chronic disability 
during service and no evidence of a nexus between the current 
hearing loss and service. The evidence submitted since the 
February 1998 decision includes evidence of the current 
treatment for hearing loss and two VA examinations which 
express opinions as to the etiology of the hearing loss 
disorder. Thus, the additional evidence is "material" because 
the evidence relates to the unestablished element of a 
medical nexus between a current disability and service.

The additional evidence received since the February 1998 
rating decision relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim. Accordingly, the Board finds 
that the claim for service connection for hearing loss is 
reopened.

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159. 

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in May 2004, June 
2004, August 2004, December 2004, and July 2005. These 
letters effectively satisfied the notification requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate the claim; (2) 
informing the veteran about the information and evidence VA 
would seek to provide; (3) informing the veteran about the 
information and evidence he was expected to provide; and (4) 
requesting the veteran provide any evidence in his possession 
that pertains to his claim. Under Dingess v. Nicholson, 19 
Vet. App. 473 (2006), VA must also provide notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Although the RO did not advise the veteran of such 
information, because the claim for service connection is 
being denied, no disability rating or effective date for 
service connection will be assigned. Proceeding with the 
appeals presently does not therefore inure to the veteran's 
prejudice.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, VA outpatient treatment records and private 
medical records are associated with the claims file. 
Additionally, the veteran was afforded a VA examination in 
connection with his claim. The veteran and his representative 
have not made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly decide 
his claim. In fact, in April 2006, the veteran indicated he 
had no additional evidence to submit. As such, all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained and the case is ready for 
appellate review.

The Merits of the Claim

The veteran contends that he sustained bilateral hearing loss 
as a result of active military service, specifically from his 
participation in the Battle of Normandy on D-Day. 
Alternatively, the veteran contends his hearing loss is 
related to his service-connected tinnitus. Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied. 

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for certain chronic 
diseases, such as bilateral sensorineural hearing loss, when 
such disease is manifested to a compensable degree within one 
year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 
1113, 1133, 1137; 38 C.F.R. §§ 3.307, 3.309. In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service. 38 C.F.R. § 3.303(d). Generally, to prove service 
connection, the record must contain: (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Hearing loss disability claims are governed by 38 C.F.R. 
§ 3.385. This regulation provides hearing loss is a 
disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 
40 decibels (dB) or greater. 38 C.F.R. § 3.385. 
Alternatively, a hearing loss disability can be established 
by auditory thresholds for at least three of those 
frequencies at 26 decibels or greater or by speech 
recognition scores under the Maryland CNC Test at less than 
94 percent. 38 C.F.R. § 3.385. 

The veteran has a current disability as exhibited by the 
January 2005 and August 2005 VA examinations. In both 
examinations the pure tone auditory threshold was 40 decibels 
or greater in all frequencies bilaterally. These findings 
clearly meet the definition of hearing loss disability as set 
forth in 38 C.F.R. § 3.385. The remaining question, 
therefore, is whether there is evidence of an inservice 
occurrence of an injury or disease and medical evidence of a 
nexus or relationship between the current disability and the 
inservice disease or injury.

In the case of a veteran who engaged in combat with the enemy 
in active service, VA shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease. 38 U.S.C.A. § 1154(b). So long as the 
evidence is consistent with the circumstances, conditions or 
hardships of such service, the fact that there is no official 
record of such incurrence or aggravation in such service is 
of no consequence. Every reasonable doubt shall be resolved 
in favor of the veteran. Id. The phrase "engaged in combat 
with the enemy" requires that the veteran have personally 
taken part in a fight or encounter with a military foe or 
hostile unit of instrumentality. The phrase does not apply to 
veterans who merely served in a general "combat area" or 
combat zone, but did not themselves engage in combat with the 
enemy. See VAOPGCPREC 12-99 (Oct. 18, 1999). 

Here, the veteran has submitted proof of receipt of the 
Combat Infantryman's Badge and Purple Heart among other 
decorations and commendations. Based upon this evidence, the 
Board finds the veteran engaged in combat with the enemy 
during his active service and is entitled to the presumption 
of 38 U.S.C.A. § 1154(b). See VAOPGCPREC 12-99 (Oct. 18, 
1999). In other words, the veteran's exposure to acoustic 
trauma during service is presumed.

The veteran's service medical records include a March 1962 
examination report that described his ears as normal and 
reflected hearing thresholds within normal limits in the 500, 
1000, 2000 and 8000 hertz frequencies. The 4000 hertz 
frequency reflected, however, an auditory threshold of 60 
decibels in the right ear and 50 decibels in the left ear. 
This finding satisfies the definition of hearing loss 
disability under 38 C.F.R. § 3.385. Similarly, the March 1962 
report of medical history completed by the veteran reflected 
a history of ear, nose or throat trouble and the examiner 
noted poor hearing. However, all other examinations, 
including the August 1962 examination performed in connection 
with the veteran's separation, demonstrated hearing within 
normal limits. 

Thus the veteran has both a hearing loss disability in March 
1962 and acoustic trauma during his military service. 
However, the provisions of 38 U.S.C.A § 1154(b) do not 
obviate the need to establish chronicity of a disorder or 
competent medical evidence towards establishment of the nexus 
between the in-service event and the current diagnosis. 
"Competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions. 38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In this regard, the veteran underwent a VA examination in 
October 1985; however, this examination was incomplete as it 
did not provide auditory threshold in all of the frequencies 
of 500, 1000, 2000, 3000, or 4000 hertz nor did the examiner 
provide an opinion as to the etiology of the diagnosed mild 
to severe sensorineural hearing loss.

The veteran underwent another VA examination in August 2005 
specifically to provide an opinion as to whether the current 
hearing loss is etiologically related to the veteran's 
military service. During this examination, the veteran 
explained that tinnitus persisted. He described a history of 
military noise exposure from artillery fire on D-Day and 
subsequently as an artillery instructor. He denied use of 
hearing protection. He also denied civilian occupational 
noise exposure but reported some recreational shooting 
without hearing protection. Audiological findings revealed 
pure tone thresholds above 40 decibels in all frequencies. 
Word recognition was not reported due to the high number of 
non-responses. The acoustic immittance was consistent with 
normal middle ear pressure and mobility in the right ear. The 
diagnosis was bilateral moderately severe sloping to profound 
sensorineural hearing loss 250-8000 hertz. 

The examiner noted the veteran was a decorated military 
veteran whose military record reflected normal hearing for 
most of his military career. However, the examiner explained 
most of the hearing tests were whisper tests which were 
inadequate for identifying high frequency hearing loss. The 
examiner gave the example of the veteran passing a whisper 
test in March 1962 the same day his audiogram revealed a 
bilateral high frequency hearing loss. The examiner related, 
however, that the problem resolved by the time of the 
veteran's separation and an August 1962 audiogram reflected 
hearing within normal limits in both ears. The examiner 
explained this suggested the high frequency hearing loss was 
a case of temporary threshold shift rather than an indication 
of chronic hearing loss. The examiner also noted the 
veteran's initial claim for defective hearing was in 1985, 
around 25 years after his separation from service. The 
examiner also explained the configuration of the hearing loss 
was more suggestive of presbycusis rather than noise induced 
hearing loss. The examiner concluded that the veteran's 
current hearing problem was not related to military service.

Other VA outpatient treatment records reflect treatment of 
the hearing loss disability but fail to provide an opinion as 
to the etiology of the disability. Such evidence was 
generated with the purpose of recording medical treatment for 
symptoms, and not towards ascertaining a diagnosis. 

The Board has considered the veteran statements in support of 
his claim that he has bilateral hearing loss as a result of 
his service. The veteran's statements alone, however, are not 
competent evidence of a diagnosis of hearing loss, nor do 
they establish a nexus between a medical condition and his 
military service. Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as a diagnosis or opinion 
as to medical causation. See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494- 495 (1992). Therefore, the only evidence which 
expresses an opinion as to a nexus indicates the current 
hearing loss is not related to military service. 

Nor is there any evidence of continuity of symptomatology. 
The first indication of hearing loss is the October 1985 VA 
examination (i.e. approximately 23 years after the veteran's 
separation from service). This gap in evidence constitutes 
negative evidence that tends to disprove the veteran's claim 
that the veteran had an injury in service that resulted in a 
chronic disability or persistent symptoms. See Forshey v. 
West, 12 Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact). 
The gaps in evidence also illustrates that the hearing loss 
disability was not manifested to a compensable degree within 
one year of the veteran's separation from service. Therefore, 
service connection based upon 38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309 is not warranted.

The Board also considered the veteran's contention that his 
hearing loss was related to his service connected tinnitus. 
The law provides that secondary service connection shall be 
awarded when a disability is "proximately due to or the 
result of a service-connected disease or injury." 38 C.F.R. 
§ 3.310(a) (2003). See Libertine v. Brown, 9 Vet. App. 521, 
522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993). 
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a). 
Allen v. Brown, 7 Vet. App. 439, 448 (en banc). Establishing 
service connection on a secondary basis therefore requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service connected 
disability. 

In this regard, the veteran has a current hearing loss 
disability and the record indicates the veteran is in receipt 
of service connection for tinnitus. What is missing is 
competent medical evidence of a nexus between the two.

The veteran underwent a VA examination in January 2005 during 
which he reported military noise exposure consisting of enemy 
artillery fire in June 1944. He denied use of hearing 
protection. He denied post-service exposure to noise. 
Audiogram findings reflected all auditory thresholds to be 
above 40 decibels. The speech recognition score was 54 
percent in the right ear and 72 percent in the left ear. 
Tympanograms were suggestive of normal middle ear pressure 
and admittance for both ears. The diagnosis was moderate 
sloping to severe sensorineural hearing loss 250-8000 hertz 
in the right ear and a moderate to profound sensorineural 
hearing loss 250-8000 hertz in the left ear. The examiner 
explained that tinnitus does not cause hearing loss and as 
such, the veteran's hearing loss is not caused by or a result 
of his service-connected tinnitus. 

Therefore, the preponderance of the evidence is against the 
claim for service connection for bilateral sensorineural 
hearing loss. There can be no doubt from review of the record 
that the veteran rendered honorable and faithful service for 
which the Board is grateful, and the veteran is sincere in 
his belief his hearing loss is related to military service. 
While the Board has carefully reviewed the record in depth, 
it has been unable to identify a basis upon which service 
connection may be granted. The Board has also considered the 
benefit of the doubt rule in this case, but as the 
preponderance of the evidence is against the claim, the 
evidence is not in equipoise, and there is no basis to apply 
it. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been submitted, the claim 
for service connection for bilateral sensorineural hearing 
loss is reopened. To this extent and to this extent only, the 
appeal is granted.

Service connection for bilateral sensorineural hearing loss 
is denied.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


